Citation Nr: 0500744	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  04-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for left eye melanoma, 
to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service from June 1965 to June 1969.  

This case originally comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Huntington, West Virginia 
(RO).  The veteran testified at a personal hearing before the 
Board in Washington, D.C. in September 2004 and a transcript 
of the hearing is of record.  

This case is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The evidence on file reveals that the veteran's military 
duties included assignment to the USS JAMES C. OWENS in 1967 
and 1968, which was stationed during part of this time off 
the coastal waters of Vietnam.  

The veteran testified at his September 2004 personal hearing 
before the Board that he went to Vietnam on liberty and was 
exposed to Agent Orange, which caused his diabetes mellitus 
and left eye melanoma.  He testified that the evidence to 
support his contention that he was in Vietnam while on 
liberty in 1967 was in both the cruise book and the deck logs 
of the USS JAMES C. OWENS.  

According to an October 2002 VA examination report, the 
veteran has diabetes mellitus that was "as least as likely 
as not" related to exposure to Agent Orange.  Pertinent VA 
regulations essentially provide a presumption of exposure to 
Agent Orange for a veteran who had duty or visitation in 
Vietnam during the Vietnam War and provide a presumption of 
service connection for a veteran who was exposed to Agent 
Orange in Vietnam and is subsequently diagnosed with diabetes 
mellitus.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2004).

Although the cruise book is on file, it is in poor condition.  
There is evidence in the cruise book that soldiers were at 
nightclubs or other social gatherings during their tour on 
ship; however, there is no evidence that the nightclubs were 
in Vietnam.  In fact, the photographs in the book include one 
of a modern city in Asia described as "the capital of the 
Far East" that does not appear to be Vietnam and another of 
a group of soldiers with the caption "relaxing on Grande 
Island."  Unfortunately, the deck logs are not on file.  

Consequently, additional development is needed on the issues 
on appeal prior to Board adjudication.

Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated him for 
diabetes or eye disability since December 
2003, which is the date of the most recent 
medical evidence on file.  After securing the 
necessary authorization, the RO should 
attempt to obtain copies of any pertinent 
treatment records identified by the veteran 
that have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the veteran, it should 
inform the veteran of this and request him to 
provide copies of the outstanding medical 
records.

3.  The RO should also request that the 
veteran provide in writing as much 
information as possible about the time(s) 
that he went on liberty to Vietnam from 
the USS JAMES C. OWENS, to include the 
dates and the places visited. 

4.  The RO should then attempt to obtain 
the deck logs for the USS JAMES C. OWENS 
for the period specified by the veteran, 
to include requesting the records from 
the United States Navy, the National 
Personnel Records Center, and any other 
facility deemed appropriate.  Any records 
obtained must be associated with the 
claims file.  Any negative response as a 
result of a request for the deck logs 
needs to be documented in the claims 
file.

5.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claims for service connection for 
diabetes mellitus and for left eye melanoma, 
to include as due to exposure to Agent 
Orange, taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If 
either of the benefits sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case.  The veteran and his representative 
should then be given an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



